Citation Nr: 1332498	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-48 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for testicular pain/orchalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1989 to July 2, 2000 and from July 3, 2000 to April 25, 2006.  The Veteran was discharged from his second period of service under other than honorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans' Affairs (VA).

In January 2013, a Board videoconference hearing was held before the undersigned Acting Veteran's Law Judge; a transcript of the hearing is of record.  

The Board notes that the Veteran's separate claim for service connection for erectile dysfunction was denied by a January 2010 rating decision.  There is no indication that he perfected an appeal of this decision.  Consequently, it is not on appeal before the Board.

The Veteran did initially appeal a January 2009 rating decision, which denied service connection for migraine headaches, sleep apnea and weight gain.  However, after a June 15, 2012 statement of the case was mailed to the Veteran on June 18, 2012, he responded with a Form 9, which was not received until August 28, 2012.  Consequently, the RO determined that he had not perfected the appeal of these issues with a timely Form 9.  Because of this lack of timeliness, the Board is not assuming jurisdiction over these claims.  


FINDING OF FACT

The Veteran's current orchalgia is reasonably shown to have begun in service and continued to the present.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for orchalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for testicular pain/orchalgia, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
  
Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).
On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran's service treatment records show that he was seen in October 1992 with complaints of dysuria and testicular pain.  He reported that the pain was constant and he was unaware when his injury occurred.  Physical examination showed normal findings other than left testicular tenderness and edema.  The diagnostic assessment was epididymitis.  A December 1992 operative report shows that the Veteran underwent circumcision and was noted to have tolerated the procedure well.  In August 1995, the Veteran was again seen for pain in the testicle.  He reported that he had been experiencing the pain for about three months on and off and that the pain was exacerbated by running.  Physical examination showed that the Veteran had no grimace on affect or severe pain.  There was no pain on palpation of  the scrotum and no edema, erythema or eccymoses.  The left testicle descended lower than the right.  The diagnostic assessment was rule out hernia.  At a subsequent August 1995 medical visit, it was noted that the Veteran had tenderness to the epididymis with increased discomfort with elevation.  The anatomy was within normal limits and the diagnostic assessment was status post epidimytis.  Motrin and an antibiotic were prescribed and the Veteran was advised not to do push-ups, running, marching, sit ups or weight training for 10 days.  

April 1996 medical reports show that the Veteran underwent a vascectomy.  Subsequent October 2002 and November 2004 reports show that he was requesting reversal of his vasectomy.  A November 2004 examination showed that the genitalia were normal.  At an August 2005 examination, the genitourinary system was found to be normal.  On an August 2005 report of medical history, the Veteran reported that he had had a hernia as a child.  

In a March 2007 statement, the Veteran indicated that his testicles began to hurt in 1992 and once he got the vasectomy done his pain increased and it caused problems during sexual intercourse.  

Examination of the testis at an April 2007 VA primary care visit showed a small tender cyst in the left testicle.  The diagnostic assessment was pain in the left testes with a small epididymal cyst.  An August 2007 ultrasound of the scrotum produced a diagnostic impression of negative examination.  A June 2007 VA urology consultation report shows that the Veteran was evaluated for a vasectomy reversal.  He reported that his only complaint since his vasectomy was intermittent testicular pain.  Genitourinary examination was essentially unremarkable, aside from a very small vas defect with no sperm granuloma.  At a subsequent July 2007 primary care visit, erectile dysfunction was diagnosed and it was noted that the Veteran was awaiting a vasectomy reversal procedure.  

At an August 2007 VA examination, the examiner noted that the Veteran had had the vasectomy in 1996 and had had intermittent testicular pain since then.  The examiner also noted the Veteran's previous evaluation and treatment for epididimytis.  Additionally, the examiner noted that the Veteran had been evaluated for vasectomy reversal in June 2007 and the genitourinary examination, including the testicular exam, had been normal at that time. The examiner diagnosed the Veteran with left orchalgia.  The examiner found that the testicular condition had no significant effects on his usual occupation or on his daily activities.  

An August 2007 operative note shows that the Veteran underwent the vasectomy reversal procedure.  At an October 2007 urology follow-up visit, the Veteran reported that he still had some orchalgia, which had been present since his original vasectomy.  Examination showed that the testicles were mildly tender to palpation and the epididymi were non-tender bilaterally.  The pertinent diagnosis was orchalgia.  It was noted that he had taken antibiotics in the past and that they had not helped.  He was instructed to use NSAIDs for 3 to 4 weeks to attempt to break the pain cycle.  At a January 2008 visit, the Veteran was noted to continue to have some unchanged baseline orchalgia.  Physical examination was unremarkable with no testicular pain or abnormalities.  

In an August 2008 statement, the Veteran's former wife indicated that when the Veteran returned from serving during Operation Desert Storm, he had all types of pain, including constant testicular pain that affected erectile function.  
In an August 2008 statement, the Veteran indicated that he had been having testicular pain since his return from Desert Storm in 1991.  When the pain started to get unbearable, he went to sick call in October 1992.  The pain continued after this but he made an attempt to "tough it out."  However, the pain never went away.  In April 1996, he underwent the vasectomy and the pain decreased somewhat.  However, the pain increased again about a year later, and since that time sexual intercourse had been painful.  He also reported that  because of the pain, especially on movement, along with his other various ailments, he had predominantly been relegated to a sedentary lifestyle.  He noted that he had had the reversal of the vasectomy but his testicular pain had continued.  

 At a January 2009 VA primary care visit, the Veteran requested HIV testing.  He denied any symptoms of genital sores or discharge.   At a March 2009 urology visit, the Veteran continued to complain of chronic testicular pain near his surgical sites ever since his vasectomy reversal surgery, which was worse with activity.  A referral to the pain service for possible cord block was recommended.  

At a May 2009 VA examination, the Veteran reported that his testicular pain began in 1992 and had never gotten better.  The examiner indicated that the Veteran vacillated as to whether his pain got worse after the vasectomy.  After thinking about it, he thought the pain may have gotten worse.  Physical examination showed tenderness to the both testicles.   The examiner diagnosed bilateral testicular pain of unknown etiology.  The examiner found that the pain had no significant effects on the Veteran's occupational functioning or his usual daily activities.  The examiner found that she could not determine without resort to mere speculation whether the Veteran's current testicular pain was related to his complaints of testicular pain during service.  The examiner noted that this was the case because the variability of his history causation approache(d) resorting to mere speculation."  

In a November 2009 supplemental opinion, the May 2009 VA examiner noted that she had reviewed the claims file.  The examiner found that she was uncertain as to the etiology of the Veteran's testicular pain as his studies and examinations had all been normal.  

Subsequent VA treatment records show that the Veteran underwent  bilateral spermatic cord block treatment and bilateral spermatic cord denervation for his testicular pain.  

The evidence clearly shows that the Veteran experienced testicular pain during service; that he was diagnosed with epididymitis during service; and that he underwent a vasectomy during service.  Although the service treatment records do not appear to show any reports of problems with testicular pain after 1996, the Veteran has affirmatively reported that he has continued to experience such pain and he is competent to make that report.     

The Veteran has also clearly been diagnosed with chronic orchalgia, for which he has received various forms of treatment, including pain medication, a nerve block and spermatic cord denervation.  Notably, the VA examiner was unable to determine the etiology of the Veteran's current orchalgia without resort to speculation.  The Board finds that her explanation of this finding was insufficient as it focused on inconsistency in the Veteran's reporting.  While the Veteran's reporting of the nature of his pain has shown some inconsistency, Board does not find this inconsistency significant enough to find his general report of testicular pain since service not credible.  Notably, the record does show that he experienced epididimytis during service, along with a vasectomy, a procedure which can result in residual testicular pain.  He has also had fairly consistent evaluation and treatment for testicular pain since service.  

In sum, orchalgia was shown in service; the Veteran has a current diagnosis of orchalgia; and the Veteran has presented competent testimony that the orchalgia has continued to bother him ever since service, a matter which is capable of lay observation.  As the VA examiner did not provide a sufficient explanation for why she could not resolve the etiology of the Veteran's orchalgia without resort to speculation, her findings concerning etiology are not significantly probative.   Thus, given the Veteran's competent lay testimony concerning the continuity of the orchalgia and given that he clearly has a current diagnosis of orchalgia, the Board finds that the evidence is at least in equipoise as to whether his current orchalgia was incurred in service.  Accordingly, resolving reasonable doubt in his favor, service connection for orchalgia is warranted. 



ORDER

Service connection for testicular pain/orchalgia is granted.




____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


